Exhibit 99.1 FOR FURTHER INFORMATION CONTACT: Heather Wietzel InsuranceIR LLC (513) 252-8259 PR@citizensinc.com FOR IMMEDIATE RELEASE April 13, 2012 Citizens, Inc. Schedules First Quarter 2012 Reporting · News release on results planned for Monday, May 7, 2012 · Investor conference call scheduled for Tuesday, May 8, 2012 at 10:00 a.m. CDT AUSTIN, TEXAS (April 13, 2012) – Citizens, Inc., (NYSE: CIA) today announced its anticipated schedule for first quarter 2012 reporting. On Monday, May 7, 2012, Citizens plans to issue its news release regarding first-quarter results.On Tuesday, May 8, 2012, Citizens will host a conference call to discuss operating results at 10:00 a.m. Central Time. The conference call will be hosted by Rick D. Riley, Vice Chairman and President, Kay Osbourn, Chief Financial Officer, and other members of the Company’s management team. To participate in the Citizens, Inc. conference call, please dial (888) 637-2456 and ask to join the Citizens’ call. We recommend participants dial in three to five minutes before the call is scheduled to begin. A recording of the conference call will be available on Citizens' website at www.citizensinc.com in the Investor Information section under News Release & Publications following the call. Citizens, Inc. is a financial services company listed on the New York Stock Exchange under the symbol CIA. The Company utilizes a three-pronged strategy for growth based upon worldwide sales of U.S. Dollar-denominated whole life cash value insurance policies, life insurance product sales in the U.S. and the acquisition of other U.S.-based life insurance companies.
